         Case 7:17-cv-10040-PMH-LMS
Case 7-17-cv-10040-PMH-LMS           Document
                              Document        42 in
                                       41-1 Filed Filed 07/13/20
                                                     NYSD         Page 1 of 10
                                                           on 07/10/2020    Page 1 of 10
         Case 7:17-cv-10040-PMH-LMS
Case 7-17-cv-10040-PMH-LMS           Document
                              Document        42 in
                                       41-1 Filed Filed 07/13/20
                                                     NYSD         Page 2 of 10
                                                           on 07/10/2020    Page 2 of 10
         Case 7:17-cv-10040-PMH-LMS
Case 7-17-cv-10040-PMH-LMS           Document
                              Document        42 in
                                       41-1 Filed Filed 07/13/20
                                                     NYSD         Page 3 of 10
                                                           on 07/10/2020    Page 3 of 10
         Case 7:17-cv-10040-PMH-LMS
Case 7-17-cv-10040-PMH-LMS           Document
                              Document        42 in
                                       41-1 Filed Filed 07/13/20
                                                     NYSD         Page 4 of 10
                                                           on 07/10/2020    Page 4 of 10
         Case 7:17-cv-10040-PMH-LMS
Case 7-17-cv-10040-PMH-LMS           Document
                              Document        42 in
                                       41-1 Filed Filed 07/13/20
                                                     NYSD         Page 5 of 10
                                                           on 07/10/2020    Page 5 of 10
         Case 7:17-cv-10040-PMH-LMS
Case 7-17-cv-10040-PMH-LMS           Document
                              Document        42 in
                                       41-1 Filed Filed 07/13/20
                                                     NYSD         Page 6 of 10
                                                           on 07/10/2020    Page 6 of 10
         Case 7:17-cv-10040-PMH-LMS
Case 7-17-cv-10040-PMH-LMS           Document
                              Document        42 in
                                       41-1 Filed Filed 07/13/20
                                                     NYSD         Page 7 of 10
                                                           on 07/10/2020    Page 7 of 10
         Case 7:17-cv-10040-PMH-LMS
Case 7-17-cv-10040-PMH-LMS           Document
                              Document        42 in
                                       41-1 Filed Filed 07/13/20
                                                     NYSD         Page 8 of 10
                                                           on 07/10/2020    Page 8 of 10
         Case 7:17-cv-10040-PMH-LMS
Case 7-17-cv-10040-PMH-LMS           Document
                              Document        42 in
                                       41-1 Filed Filed 07/13/20
                                                     NYSD         Page 9 of 10
                                                           on 07/10/2020    Page 9 of 10




                                                       9




          July 13, 2020
         Case 7:17-cv-10040-PMH-LMS
Case 7-17-cv-10040-PMH-LMS           Document
                              Document        42 in
                                       41-1 Filed Filed 07/13/20
                                                     NYSD         Page 10 ofPage
                                                           on 07/10/2020     10 10 of 10
